Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.

Response to Amendment

Applicant’s “Response to Amendment and Reconsideration” filed on 9/08/2022 has been considered.
Claims 1-5, 7-10 are pending in this application and an action on the merits follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Guise et al. (U.S. Patent Publication No. 11,080,675), in view of Midorikawa (J.P. Application No. 2002/183834) and further in view of Sung Jin et al. (KR Patent No. 101822552B1)

Regarding claims 1, 9 and 10, Guise teaches an information processing apparatus comprising: a mobile information device; a support stand that has a display unit and supports the mobile information device in a detachable manner, (The first terminal 710 includes a first computing device 712 and a base 714 into which the second terminal is detachably received. The first computing device 712 can be a separate device that is inserted into the terminal or formed integral into the terminal as a single, unitary structure, Fig.8-10, Col.14 ln 26-67).
Guise discloses a display unit, see Fig. 10, performs the communication for the merchant terminal with consumer terminal but does not explicitly disclose display control unit that switches information to be displayed on the display unit from first information to second information when the mobile information device is detached from the support stand. However, Midorikawa teaches when the order terminal 2 is detached, a screen needed for conducting POS business and the above keyboard screen are displayed on the POS main body 1, so that a user of the POS terminal device can conduct commodity settlement operation, (see summary).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Guise to have utilized the technique of Midorikawa in order to have reduced costs and provide a customization process that would have prevented disappearance of information from transaction terminal (see: Midorikawa: 0005). 
Guise teaches the notification can occur by one of the processors of the consumer terminal sending a message to the processor of the main terminal, Col. 13 ln 40-45, however, does not explicitly teach wherein the second information is information related to an advertisement advertising a product, a service, a brand, or a company, or guidance related to a shop.
However, Sung Jin teaches a display unit advertisement apparatus 100 that automatically detects a consumer's approach and advertises a product includes an advertisement input unit 110, a central control unit 120, a display device 180, [25].. The switch 150 is installed in the power supply unit 140 to supply the power input to the display unit advertisement device circuit, [50].. The sensor 160 senses the approach of the consumer and transmits the approach detection signal to the central control unit 120, [51]… The display device 180 is a part for outputting visual merchandise advertisements made of photographs or moving images transmitted from the central control unit 120, [53].. The shelf stand advertising apparatus 100 having the above-described circuit structure can perform an operation of advertising a product on its own, [54]… when the shelf advertisement apparatus 100 is moved to advertise another product, the display apparatus 180 is easily detachable so that the display apparatus 180 can be moved together, [78]… the display device 180 are relatively simple in structure and can be reduced in size. Therefore, they can be attached to the lower part of the shelf 200, And facilitates detachment and attachment so that it is possible to move the display stand advertisement apparatus 100 to advertise another product, [79-81].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Guise to have utilized the technique of Sung Jin in order to ensure the promotion of the product, (see Sung Jin, Col.1 ln 55-59). 

Regarding claim 2, Guise teaches the support stand has a first support part that supports the display unit, and a second support part that supports the mobile information device in a detachable manner on a back side or a side-face side of the display unit, (see Fig. 8-10).

Regarding claim 3, Guise teaches the support stand has a storage unit that stores the second information, and wherein the display control unit displays the second information stored in the storage unit on the display unit, (storage media, memory in the merchant terminal, Col.9 ln 24-40.

Regarding claim 4, Guise teaches the display control unit acquires the second information stored in an external storage device via a network and displays the acquired secondDocket No.:J-20-021554 information on the display unit, (storage media, Col.9 ln 24-40).

Regarding claim 5, Guise teaches the display control unit displays, on the display unit, the second information that is streamed, (streamlined point-of-sale system, Col.7 ln 9-14).

Regarding claim 7, Guise teaches the second information is information having a content in accordance with an installation place of the support stand, (the notification can occur by one of the processors of the consumer terminal sending a message to the processor of the main terminal, (Col. 13 ln 40-45).

Regarding claim 8, Guise teaches the support stand supports the display unit such that the display unit faces a customer side, and supports the mobile information device such that the mobile information device faces a salesclerk side that is different from the customer side, (merchant facing direction terminal 710, customer terminal 810, Fig.7-10).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on Sung Jin  reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627                                                                      
 
/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627